DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (US 2009/0302087), hereinafter Liang.

	Regarding claim 17, Liang discloses a compressed air nailer (Fig. 1) comprising: 
a working piston (Fig. 1, item 30) configured to be driven by compressed air during a driving process (Para. 0037); 
a driving tappet (Fig. 1, item 33) configured to connect to the working piston and configured to drive a fastener means when the driving process is triggered (Para. 0037); 
a trigger (Fig. 1, item 44); 
a placing sensor (Fig. 1, item 6, 61), wherein actuation of the trigger and the placing sensor aerate or deaerate a main control line (Fig. 1, item 11) to enable triggering of the driving process (Para. 0035); 
a control valve assembly (Fig. 2) comprising, 
a trigger valve (Fig. 2, item 4) associated with the trigger, and 
a placing sensor valve (Fig. 2, item 54) associated with the placing sensor; and 
(Fig. 2, item 5, 53, 55) configured to define a locked position (Fig. 14 is locked position) and an open position (Fig. 9 is open position) by controlling a first pressure in a first control space (Fig. 2, item 56, 58) and a second pressure in a second control space (Fig. 2, item 51), wherein in the open position, the main control line is connected to the control valve assembly (Fig. 14, air flows fully from chamber 10 to main control like 11) and wherein in the locked position, the main control line is not connected to the control valve assembly (Fig. 9, air cannot flow fully from chamber 10 to main control line 11), 
wherein the first control space is connected to the trigger valve such that an actuation of the trigger valve is configured to bring the safety valve assembly into the locked position (Fig. 9) (Para. 0041), and 
wherein, when the safety valve assembly is in the open position, the second control space is connected to the placing sensor valve (Fig. 9, second control space 51 is connected to placing sensor valve 54) such that an actuation of the placing sensor valve is configured to bring the safety valve assembly into the open position when the trigger valve is actuated (Fig. 9, placing sensor valve 54 is pressed upward and air in second chamber 51 forces safety valve assembly 53 into open position) (Para. 0045).

Regarding claim 18, Liang discloses the compressed air nailer wherein the safety valve assembly comprises an actuating member (Fig. 2, item 53) configured to be displaced between the locked position and the open position, and wherein the first pressure in the first control space (Fig. 2, item 56) exerts a first force (Para. 0038) onto the actuating member and the second pressure in the second control space (Fig. 2, item 51) exerts a second force (Para. 0038) onto the actuating member that is counter to the first force.

Regarding claim 19, Liang discloses the compressed air nailer further comprising a spring configured to exert a spring (Fig. 2, item 534) force onto the actuating member in a direction of the open position (Para. 0040).

Regarding claim 20, Liang discloses the compressed air nailer wherein each actuation of the trigger valve causes an aeration of the first control space (Para. 0038) (Fig. 13, when placing sensor 6 is not placed against a workpiece, air can enter into first control space 56).

Regarding claim 21, Liang discloses the compressed air nailer wherein the trigger valve is configured to be actuated with each actuation of the trigger irrespective of a position of the placing sensor (Fig. 2, trigger valve 42 is actuated when the trigger 44 is actuated) (Para. 0037).

Regarding claim 22, Liang discloses the compressed air nailer wherein the placing sensor valve is configured to be actuated with each actuation of the placing sensor irrespective of a position of the trigger (Fig. 2, placing sensor valve 54 is actuated when the placing sensor 6 is actuated) (Para. 0038).

Regarding claim 23, Liang discloses the compressed air nailer wherein when the safety valve assembly is in the open position (Fig. 9), the main control line is connected to an outlet (Fig. 9, item 542) of the placing sensor valve (Para. 0038) and in that an inlet (Fig. 9, item 541) of the placing sensor valve is connected to an outlet (Fig. 9, item 45) of the trigger valve (Para. 0037-0038).

Regarding claim 24, Liang discloses the compressed air nailer further comprising a non-return valve (Fig. 14, item 531) arranged in a line that is configured to connect the placing sensor valve to the second control space (Para. 0038-0039) when the line is in an open position.

Regarding claim 26, Liang discloses the compressed air nailer wherein the safety valve assembly is configured to deaerate at least one of the second control space (Fig. 14, second control space 51 is deaerated because air moves into second control space 56 and exits the tool from vent hole 59) and the main control line when the safety valve assembly is in the locked position (Para. 0048).

Regarding claim 27, Liang discloses the compressed air nailer wherein the safety valve assembly comprises a locking sleeve (Fig. 2, item 50), and wherein the placing sensor valve is positioned within the locking sleeve (Fig. 2, placing sensor valve 54 is within locking sleeve 50).

Regarding claim 28, Liang discloses the compressed air nailer wherein the placing sensor valve comprises a fixed valve sleeve (Fig. 2, item 55) and a displaceable valve pin (Fig. 2, item 54) guided within the fixed valve sleeve, and wherein the locking sleeve (Fig. 2, item 50) surrounds and cooperates with the valve sleeve (Fig. 2, item 55).

Regarding claim 29, Liang discloses the compressed air nailer according to claim 28, further comprising a non-return valve (Fig. 2, item 56) formed by an O-ring (See annotated Fig. 2 below) inserted into a peripheral groove of the valve sleeve.

    PNG
    media_image1.png
    291
    436
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Moraht et al (US 4,915,013), hereinafter Moraht.

Regarding claim 25, Liang discloses the compressed air nailer wherein the second control space is configured to be deaerated (Fig. 14) (Para. 0045-0048), and wherein the second control space is connected to a storage chamber (Fig. 14, items 57, 58, 59).
Liang is silent about the control space is configured to be deaerated by a throttle.
However, Moraht teaches a compressed air nail (Fig. 1) comprising a control space (Fig. 6, item 56) configured to be deaerated by a throttle (Fig. 6, item 59) (Col. 10, lines 42-55).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Liang and Moraht to modify the nail of Liang to include the throttle, as taught by Moraht.  A person of ordinary skill in the art would have been motivated to make such change in order to control the amount of air able to leave the tool.

Regarding claim 30, Liang discloses the compressed air nailer wherein the storage chamber comprises a first storage chamber (Liang, Fig. 14, item 57) and a second storage chamber (Liang, Fig. 14, item 59).
As combined above, Moraht teaches a throttle (Moraht, Fig. 6, item 59) is configured to connect the first storage chamber (Fig. 6, item 15) and the second storage chamber (Fig. 6, item 56).

Regarding claim 31, Liang discloses the compressed air nailer according to claim 30, further comprising: a retraction chamber (Fig. 14, item 57); and a non-return valve (Fig. 14, item 59) configured to connect the retraction chamber configured to connect to the second control space (Para. 0045-0048).

Regarding claim 32, Liang discloses the compressed air nailer further comprising a storage chamber aeration valve (Fig. 14, item 59) configured to be activated by the control valve assembly (Para. 0045-0048), wherein the storage chamber aeration valve is configured to aerate the second storage chamber (Para. 0045-0048).

Regarding claim 33, Liang discloses the compressed air nailer wherein the second control space is configured to be connected to the first storage chamber (Fig. 14, second control space 51 is connected to first storage chamber 57 when safety valve assembly 53 is in closed position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731